UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 16, 2010 HERITAGE FINANCIAL GROUP (Exact name of Registrant as specified in its charter) United States (State or Other Jurisdiction of Incorporation) 000-51305 (Commission File Number) 45-0479535 (I.R.S. Employer Identification No.) 721 North Westover Boulevard, Albany, Georgia31707 (Address of principal executive offices) (229) 420-0000 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act 17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02.RESULTS OF OPERATIONS AND FINANCIAL CONDITION Financial information about the Registrant was included in presentation material utilized by Heritage Financial Group, Inc., the proposed new holding company for HeritageBank of the South, in its stock is offering up to 8,280,000 shares of common stock for sale at $10.00 per share in connection with the second-step conversion of Heritage MHC, the Registrant and HeritageBank of the South from the mutual holding company to the stock holding company form of organization.This information is included in Item 7.01 below. ITEM 7.01.REGULATION FD DISCLOSURE Attached as Exhibit 99.1 to this report is a PowerPoint presentation containing material about the Registrant utilized by Heritage Financial Group, Inc., the proposed new holding company for HeritageBank of the South, in its stock is offering up to 8,280,000 shares of common stock for sale at $10.00 per share in connection with the second-step conversion of Heritage MHC, the Registrant and HeritageBank of the South from the mutual holding company to the stock holding company form of organization. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HERITAGE FINANCIAL GROUP Date:November 16, 2010 By: /s/ T. Heath Fountain T. Heath Fountain Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description of Exhibit(s) PowerPoint presentation used in connection with the second-step conversion of Heritage MHC.
